DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Items 102, 106, and 108 (see numbers 2, 6, and 8 in the Figures) in paragraphs [0042] and [0046].  Please review entire specification to check for more occurrences the Examiner may have missed.
Item D2 in paragraph [0047].    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In the Figures, items 2, 6, and 8 (see numbers 102, 106, and 108 in the specification)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because
In Figure 2, item 20 does not have a reference line.  Item 20 should have an arrow line similar to Figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The second distance, of claim 3;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “configured to” and is a long run-on sentence in the form of a claim.
The disclosure is objected to because of the following informalities:
On line 8 of paragraph [0043], the phrase “42 extending second channel 44” should be replaced with “42 extending to a second channel 44”
On line 1 of paragraph [0044], the phrase “a first guide 26 portion” should be replaced with “a first guide portion 26”.
The specification uses two different names for 26 and 28.  They are introduced as “guide portions” but are also referred to as “guides”.  One name should be used throughout the specification.
On line 1 of paragraph [0045], the phrase “second opening 44” should be replaced with “second opening 42”
In paragraph [0045], three reference numbers have brackets.  Either all reference numbers have brackets or the brackets on these three numbers be removed.
In paragraph [0046] lines 4-5, the phrase “the relief segment 70…may have a second thickness T2” does not appear to be true.  It is noted that 72 is the surface of segment 70.  Using Figure 8, T2 does not appear to show a thickness of 72 (70).  72 (70) appears to be larger than T2.  T2 is the thickness of 64 not 70.  72 (70) has a shape that allows transition from T1 to T2.
In paragraph [0046] line 22, the phrase “first channel 60” should be replaced with “first channel 24”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the first and second position disclosures make the phrase “coupling mechanism” unclear.  The connectors only form a mechanism when the second connector is attached to the first connector (first position) and is unable to form this mechanism when separated (second position).  When the second connector is removed from the first connector, what structure defines the “mechanism”?  Two separated items that no longer form a single structure cannot still define that structure when apart.  It is recommended that the phrase in question be replaced with a “coupling system”.  Both connectors can be part of the system when attached or separated.
With regards to claim 1, it is unclear what structure allows for the coupling of the first and second connectors without the first connector being received in the channel of the second connector.  It is also unclear how the plunger and the retainer are not in the channel when the connectors are coupled.
With regards to claim 1, it is unclear if the second connector is intended to be positively claimed or not.  It is believed the intention is to positively claim the second connector since the second connector is further defined with structure in claim 1 and in dependent claims.  As written, the second connector is introduced in the form of a function of the first connector and it is not really clear if it is positively claimed.
With regards to claim 1, the disclosure that the retainer is configured to be positioned between the connectors is unclear.  What structure allows for the retainer to be between the connectors when in the second position?
Claim 4 is not understood.  It is unclear what structure defines the gap.  Gap 74 is disclosed in paragraph [0046] of the specification and is disclosed as being associated with displacement surface 54 of the second connector and the retainer 80.  It is unclear how gap 74 is defined between the first connector and the plunger in light of what is disclosed in the specification.
With regards to claim 7, the phrase “capable of projecting” is unclear.  Does the retainer perform this function or not.  The word “capable” should be deleted.  Also, it is unclear what is meant by “projecting” to a position.  What structure allows for the retainer to project to this position?  Without the interaction with the structure able to incorporate surface 54, the projecting to the position function cannot take place.  As supported by the specification, the retainer is deformed by surface 54 to allow a position to be achieved.
With regards to claim 12, as written, the inner wall is unrelated to the channel which is not supported.  The inner wall needs to be disclosed as being within the channel just like the engagement surface.  Claim 14 has the same issue with the displacement surface.
With regards to claim 13, it is unclear if the receiving of the first connector in the channel is related to the coupling of the connectors.  As written, the first connector and the second connector with a channel are coupled in claim 1 in way that does not involve the channel and then the first connector is in the channel in addition to already being coupled which is not supported.
With regards to claim 14, it is unclear how the displacement surface deforms the retainer when in the second position. Using Figure 8, 54 is spaced from 80 and is not able to deform 80.
With regards to claim 15, it is unclear what is being claimed.  The button is not positively claimed as being a part of the mechanism.  A button being movably engaged with the plunger allows for the transition from the positions to take place.  The term “transition” should be replaced with “the transition” since it has already been introduced.        
	With regards to claim 16, it is unclear what structure allows for the handle to comprise the second connector when the plunger is in the second position?  It is unclear what structure allows for the shaving cartridge to be connected to the handle.  The shaving cartridge does not incorporate either connector as the handle incorporates both connectors.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 11, 13, 15, and 16 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Hovsepain (9,327,415).
With regards to claims 1 and 16, Hovsepain discloses the same invention including a coupling mechanism (Figs. 1-3) for a shaving device (title) having a first connector (24) configured to couple with a second connector (30) defining a channel (inside 30), the second connector having an engagement surface within the channel (surface in 38), a retainer configured to be positioned between the connectors (32), a plunger configured to transition between a first position and a second position (44), the engagement surface being configured to engage the retainer when the plunger is in the first position, and the engagement surface and the retainer being configured to disengage when the plunger is in the second position (38, 32, 44, column 2 second full paragraph).
With regards to claims 2-8, 10, 11, 13, 15, and 16, Hovsepain discloses the first connector includes a guide portion and the plunger moves within the guide portion between the positions (Fig. 2), the plunger has a support surface (Fig. 2, straight dashed lines nearest 32) and a relief surface (Fig. 2, curved dashed lines nearest 32), the support surface being distanced a first distance from the guide portion (Fig. 2), the relief surface being distances a second distance from the guide portion (Fig. 2), the second distance is greater than the first distance (Fig. 2), a gap is defined between the first connector and the relief surface when in the second position (Fig. 2), the plunger is configured to support the retainer when the plunger is in the first position (44, 32), the plunger does not support the retainer when the plunger is in the second position (44, 32, when 44 is moved to the second position the curved dash lines align with 32 to remove support and allow 32 to travel inward), the first connector has a window allowing for the retainer to be supported by the plunger when in the first position (space in 24 that 32 travels in), the retainer is capable of projecting to a position below the window when the plunger is in the second position (via curved dashed lines of 44), the engagement surface is located within a groove of the second connector in the channel (38), the retainer is positioned radially about the first connector (Fig. 2), the retainer is secured within a groove included about an exterior of the first connector (space in 24 that 32 travels in), transition of the plunger between the position is caused by a user manipulating a button (40), a handle having the coupling mechanism of claim 1 (12), and the coupling mechanism being configured to connect a replaceable shaving cartridge to the handle (26, 12).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hovsepain (9,327,415).  
Hovsepain discloses the invention but fails to disclose the retainer is made of an elastically deformable material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the retainer out of any reasonable known material including an elastically deformable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been an obvious matter of design choice to modify the device of Hovsepain to obtain the invention as specified in claim 9.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Allowable Subject Matter
Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09 June 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724